Citation Nr: 1823445	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for tuberculosis.  

3.  Entitlement to service connection for left hand frost bite.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a bilateral foot disorder.  

6.  Entitlement to service connection for a bilateral eye condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancé


ATTORNEY FOR THE BOARD

N. Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2013 rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a November 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board observes that additional VA treatment records and SSA medical records were received following the last adjudication by the RO in the June 2013 statement of the case (SOC) for the issue of bilateral feet and in the May 2014 SOC for the issue of the right knee.  The Board has reviewed these records and observes that they are not pertinent to the issues of service connection for bilateral foot disorder and right knee disability addressed in the decision below.

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has requested that his appeal regarding sleep apnea be withdrawn.

2.  The Veteran has requested that his appeal regarding tuberculosis be withdrawn.

3.  The Veteran has requested that his appeal regarding left hand frostbite be withdrawn.

4.  A right knee disorder did not have its onset in service, did not manifest within one year of service, and is not otherwise related to active service.

5.  A bilateral foot disorder did not have its onset in service and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for sleep apnea have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of service connection for tuberculosis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of the issue of service connection for left hand frostbite have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. § 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

5.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Following the hearing, the Board held the record open for 90 days to allow the Veteran an opportunity to submit nexus opinions for his claims for his right knee and bilateral feet.  This time period has passed and no such nexus opinions were received.

Withdrawal for Sleep Apnea, Tuberculosis and Left Hand

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  At his November 2017 Board hearing, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for sleep apnea, tuberculosis and left hand frostbite.  Because the Veteran has clearly indicated his wish to withdraw these issues, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2017).  Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the issues and they are therefore dismissed.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Arthritis is a chronic disease.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Entitlement to Service Connection for Foot and Right Knee Disorders

The Veteran has argued during the course of his appeal that his claimed bilateral foot condition began during service, and that his current right knee arthritis began during service.  

With regard to both claims, the Veteran's STRs reflect that he was treated for probable cold injury to the feet in December 1980.  He was seen again the next day and the examiner found no evidence of tissue damage.  The Veteran was given a limited profile of two weeks.  Two weeks later he was evaluated for his feet and was found to be asymptomatic.  In March 1982 the Veteran incurred a slip and fall and injured his knee while in service.  The assessment was contusion, resolving on medial aspect of the knee.  In an April 1982 STR, the Veteran reported swelling with soreness to the back inside of the right leg below the knee.  The assessment appears to be strain.  He was instructed to ice the knee and return if the swelling continued.  In July 1982, he declined a separation examination.  Accordingly, as there is evidence of an in-service injury to the right knee and feet, the second element of service connection is met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

The Board finds that the Veteran is not entitled to presumptive service connection for his right knee disorder.  Degenerative joint disease was not diagnosed during active service; and the STRs are silent for any such diagnosis or notation.  Additionally, there is no diagnosis within one year after his service separation.  Presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.

With regard to a current disability of both claims, the Veteran's records reflect a diagnosis of a bilateral foot disorder, specifically calluses and onychomycosis of the feet, and right knee degenerative arthritis.  Accordingly, the first element of service connection is met with regard to both claims.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Finally, the Board must consider whether the Veteran's bilateral foot disorder and right knee disorder are related to his in service reports of injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  It is this final element of Shedden upon which the Veteran's claims fail because the preponderance of the evidence of record is against a finding that the Veteran's right knee and bilateral foot disorder are related to his service.

Regarding the Veteran's bilateral foot disability, the Board notes that he was afforded a VA examination in September 2012 for cold injury residuals.  At that examination the examiner found that the Veteran did not have and had not had any diagnosis for cold weather injury.  The Veteran stated that he was outside in freezing temperatures for eight hours.  The Veteran's STRs show that he was outside for an "alert" in December 1980 but there was no evidence of a cold weather injury with tissue damage.  The Veteran reported that his feet, in addition to his hands, were affected by this cold weather exposure.  The examiner found that the Veteran's feet had "cold sensitivity," but did not find any residuals such as tissue loss, numbness or locally impaired sensation.  

The Veteran was also afforded a VA examination for his feet September 2012 for any currently diagnosed foot disability.  At that examination the Veteran reported that he was under podiatry care for warts that began after service and that he has been denied for calluses in the past.  The examiner noted the Veteran's diagnoses of oncymychosis and calluses.  The examiner noted that the Veteran had shoe inserts made for his disabilities.  The examiner noted that the Veteran had normal X-rays of the bilateral feet, but also that he had calluses on each heel that were flat.  The examiner concluded that as he found no evidence of a cold injury in service after he was outside on alert, and the Veteran's service was less likely than not the cause of the Veteran's current bilateral foot disabilities.  

The Veteran was also afforded a VA examination for his right knee disability in September 2012.  At that examination the examiner noted the Veteran's history and found that he slipped and fell in service.  The Veteran noted that he now has recurrent instability of his right knee which he feels is related to his injury in service.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee.  The examiner opined that the Veteran's right knee disability was less likely than not caused by or related to his service; specifically, the examiner found no chronic condition in service to link the findings on X-ray and examination.  The examiner noted that testing for meniscal instability was negative, and concluded that the Veteran had an acute self limiting condition in service in which no evidence is found to link the current degenerative joint disease.  

In November 2017 the Veteran testified at a Board hearing.  The Veteran noted that he slipped and fell in service, incurring a light fracture and a bruise.  The Veteran noted he went back for a follow up and was told everything was fine.  The Veteran testified that during service the knee did not continue to bother him, but that after discharge he began to notice pain.  The Veteran reported attending VAMCs for knee pain.  With regard to the Veteran's bilateral foot disability, the Veteran testified that he believes his current need to continuously go and get calluses cut off of his feet is a result of a cold weather injury he incurred in service.  

The Board affords the VA medical opinions significant probative value because they were based upon a thorough review of the record, an examination of the Veteran, analysis of the Veteran's history, to include his in-service injuries, and a complete rationale supporting the conclusions.  See Bloom, 12 Vet. App. at 187.  

The Veteran has reported that his foot disorder and right knee condition began during service and that he had foot and knee pain during service, and thereafter.  As a lay person, the Veteran is competent to report what comes to him through his senses, but lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed disorder, as the development of degenerative joint disease and whether it is related to the described in-service injuries requires medical expertise and that is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is able to provide competent and credible testimony regarding his symptoms, but is not competent to provide an etiological opinion of the long term effects of his injuries in service.  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are nonetheless outweighed by the VA examiner's opinions.
As described, the weight of the evidence is against the claims and service connection for a bilateral foot disorder and right knee disorder is denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim as to entitlement to service connection for sleep apnea is dismissed.

The claim as to entitlement to service connection for tuberculosis is dismissed.

The claim as to entitlement to service connection for frost bite of the left hand is dismissed.

Service connection for a right knee disability is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

Regarding the Veteran's claim for service connection for a bilateral eye disability, the Board notes that the Veteran noted experiencing burning of the eyes in March 1982.  The examiner who assessed the burning found probable welding burning, and found that such resolved.  In April 2014 the Veteran was afforded a VA examination to determine the nature and etiology of his eye disabilities.  The examiner diagnosed the Veteran with conjunctivitis and glaucoma of the bilateral eyes.  In his opinion the examiner found that the Veteran's in service burning of the eyes was less likely as not related to his current bilateral eye disability, noting specifically that there is no ocular pathology currently which is caused by or the result of any "probable" welding burns.  The Board finds that the examination is inadequate as the medical opinion provides no rationale for why the Veteran's bilateral eye disability was not caused by or related to his in service burning of the eyes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant records pertaining to the claim.  After securing any necessary release, obtain records from Dr. Lamb as identified by the Veteran during his hearing.  

2.  After any additional records are associated with the claims file, obtain an addendum to the April 2014 VA eye examination.  The Veteran should be scheduled for another examination only if determined necessary.

The examiner must opine regarding whether it is at least as likely as not (50 percent or greater probability) that glaucoma, conjunctivitis, or pinguecula had its onset in, or is otherwise caused by, the Veteran's military service, specifically addressing the Veteran's reports of burning of the eyes while welding in March 1982.  The examiner must explain why or why not.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


